Citation Nr: 1119070	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-41 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder (GAD).

2. Whether new and material evidence has been received to reopen a claim for service connection for a heart condition, to include as secondary to service-connected generalized anxiety disorder.

3. Entitlement to service connection for a heart condition, to include as secondary to service-connected generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

L.G., the Veteran's daughter


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from November 1942 to January 1946, and from August 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. Through a March 2004 rating action, the RO considered reopened a claim for service connection for a heart disorder, to include on a secondary basis, and denied the de novo claim on the merits. Also, by an October 2005 rating action the RO granted service connection for generalized anxiety disorder, with a                30 percent evaluation, effective August 25, 2003. The Veteran appealed from the initial assigned disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).
 
While in the aforementioned March 2004 rating decision the RO reopened the claim for service connection for a heart disorder, the Board still has a legal duty under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010) to address the question of whether new and material evidence has been received to reopen the claim for service connection. This matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown,                83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In January 2009, the Board dismissed a then pending claim of service connection for PTSD, on request of the Veteran's representative. The Board then proceeded to remand to the RO, via the Appeals Management Center (AMC), the new and material evidence claim for additional VCAA notice correspondence. Meanwhile, the higher rating claim for generalized anxiety disorder was remanded for issuance of a Statement of the Case (SOC), per Manlincon v. West, 12 Vet. App. 238 (1999). In May 2009, a SOC was issued. As to whether the Veteran perfected his appeal through filing a timely VA Form 9 (e.g., Substantive Appeal), there was an initial determination at the Regional Office level that the Veteran did not do so. As such, the Veteran was sent a letter informing him that the Board would be addressing the question pertaining to its jurisdictional authority to review the initial rating issue.  

Thereafter, in a November 2009 decision, the Board resolved in the Veteran's favor the issue of the timeliness of the substantive appeal regarding the increased rating claim for generalized anxiety disorder. The Board then remanded both the Veteran's petition to reopen, and increased rating claim for further evidentiary development. 

In April 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ), with L.G., the Veteran's daughter providing testimony.              The Board points out that throughout much of the pendency of the appeal, L.G. has provided evidence and argumentation on the Veteran's behalf, in part as she holds a Power of Attorney assuming responsibility for the Veteran's financial affairs.           For purposes of acting as the Veteran's designated representative before the Board, however, pursuant to a representation agreement The American Legion has remained in this direct capacity, including during the aforementioned hearing. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.           In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.                      § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearings.            By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through hearing testimony on his behalf, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.

Also, during the hearing, the Veteran provided additional evidence consisting of a March 2011 private physician's letter, accompanied by a waiver of RO initial consideration. This evidence is accepted for inclusion into the record. See 38 C.F.R. §§ 20.800, 20.1304(a) (2010). 

The Board presently decides the claim for increased rating for generalized anxiety disorder, and reopens the claim for service connection for a heart condition.            The issue of service connection for a heart condition on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1. Since the August 25, 2003 effective date of service connection, the Veteran's generalized anxiety disorder has involved no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. By a February 1968 rating decision, the RO denied the Veteran's prior petition  to reopen service connection for a heart condition, at that time on the basis of a claimed direct relationship to military service. 

3. Since that initial rating decision, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim. 


CONCLUSIONS OF LAW

1. The criteria are not met for an initial rating higher than 30 percent for generalized anxiety disorder. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2010).

2. The February 1968 RO rating decision denying service connection for a heart condition became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2010).

3. New and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding the Veteran's petition to reopen service connection for a heart condition, the Board is granting the petition to reopen, and remanding the underlying claim on the merits for further evidentiary development. Hence, a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at this juncture, and may be deferred pending future readjudication of the claim for service connection on its merits. While the Veteran clearly received VCAA notice concerning his petition to reopen, the Board points out only that any notice deficiency at the most was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed,  499 F.3d 1317 (Fed. Cir. 2007). 

In regard to the claim on appeal for higher initial evaluation for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for increased rating stems from disagreement with the initial rating assigned at the time of the original grant of service connection, and no further notice addressing the downstream disability rating requirement is necessary. 

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran on this increased rating claim, through obtaining extensive VA and private outpatient treatment records. In this regard, VA outpatient records have been obtained from both the Togus and Bay Pines VA Medical Centers (VAMCs).           The RO has also arranged for the Veteran to undergo VA Compensation and Pension examination. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).                 In support of his claim, the Veteran has provided several personal statements.           His daughter has testified on his behalf at a Travel Board hearing. There is no indication of any further available information or evidence to obtain to support          the Veteran's claim. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.             § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability              (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The VA rating schedule provides that psychiatric disorders other than eating disorders, including generalized anxiety disorder, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A substantial portion of the evidence surrounding the Veteran's general mental state that immediately follows the August 25, 2003 effective date of service connection for generalized anxiety disorder, also pertains to a then pending claim for service connection for posttraumatic stress disorder (PTSD). While PTSD and the service-connected GAD are obviously separate conditions, the Board has cited to the extent relevant that evidence evaluating the Veteran for PTSD, since it is probative of his overall mental profile.

In September 2003, Dr. D.D.S., a general practitioner treating the Veteran since 1988, indicated that throughout the time he had known the Veteran, he had a nervous disorder that dated back to his World War II combat experience.              The physician had treated the Veteran with several antidepressants, with little success. The physician did believe the Veteran had PTSD.

During a November 2003 VA psychiatric evaluation, the Veteran was well-groomed, exhibited no psychomotor abnormalities, had good eye contact, and had normal speech. Affect and mood were slightly anxious, dysphoric, to euthymic and congruent. Thought process was logical and sequential. There were no other abnormalities noted. The impression was history of generalized anxiety disorder/ depressive disorder not otherwise specified, rule out PTSD. A Global Assessment of Functioning (GAF) score was given of 70. On a January 2004 VA outpatient visit with the psychology clinic, it was reported that the Veteran's spouse had noticed a decline in his functioning over the past several months, as he had avoided going to church and being around individuals he knew. He often told her that emotionally he did not feel well. He was prescribed psychotropics but expressed doubts that they were helping. He reported bad dreams and nightmares almost every night, although dreams related to his service were not every night. He stated that he did almost anything to get even partial relief from his chronic PTSD symptoms.                       The assessment was chronic PTSD, combat-related. 

The Veteran underwent a VA Compensation and Pension examination for mental disorders in January 2004. The Veteran reported that he had been married for           58 years and had several children and grandchildren. He and his wife spent half their time in Maine, and the other half during wintertime in Florida. In describing his lifestyle, he indicated that socially he and his wife went out to eat three to four times a week, went to the beach, participated in card games, went to church on Sundays, and had a large social circle with a lot of friends. As to subjective reported medical history, the Veteran stated that he did get a pretty good night's sleep, and denied a problem with nightmares. His most troubling symptom was that on certain occasions he avoided being with people. Five or six times within the last two years he declined going to church, specifically because he did not want to be around people, and sometimes he found himself avoiding someone when he saw them approaching. When questioned about intrusive thoughts, he stated that he often thought about the good times from the past, and tried to avoid thinking about negative experiences, although they did enter his consciousness at times. He had occasional difficulties with depression. He denied any problems with anger. Interpersonally he liked people and they seemed to like him. 

On mental status examination, the Veteran was well-groomed and in good physical shape. He was talkative, and appeared to be full of energy and described his mood as fairly good. He denied visual and auditory hallucinations, and denied suicidal and homicidal ideation or intent. Cognitively he appeared to be intact. There was no evidence of a thought disorder. Insight and social judgment were good.                The diagnostic impression provided was of generalized anxiety disorder. A GAF score was given of 65, which the VA examiner stated reflected some mild problems with anxiety and intermittent bouts of depression which did not last very long.       The VA examiner did not believe that the Veteran's symptoms were consistent with PTSD, one reason being that any psychiatric diagnosis to qualify as applicable, should cause clinically significant distress or impairment in social, occupational, or other important areas of functioning. The Veteran had functioned quite well in all areas of his life with only a minor disturbance at this point in his social functioning, and that appeared to be due to some social avoidance, but on a very limited basis. However, he had been medicated for anxiety for many years, and the examiner believed that this was his major problem at that time. It was opined that                   the Veteran's anxiety was as likely as not due to his combat experiences during        World War II. He was considered competent to manage his own financial affairs.

The Veteran again underwent VA examination, by a psychiatrist, in June 2005. Upon mental status exam, the Veteran appeared to have some difficulty with concentration, but there were no delusions of hallucinations or psychotic symptoms. He denied suicidal or homicidal thoughts. Personal hygiene was adequate. He was oriented to time, place and person. Recent memory was good, and remote memory was intact. He compulsively avoided conversations about World War II. He did not report panic attacks. Mood was depressed, and he complained about anxiety and difficulty sleeping. The provisional diagnosis was PTSD, but based on the varying diagnoses listed in the claims file, the VA examiner thought it was appropriate that psychological testing be ordered to assist in reaching a conclusive diagnosis.

On the requested psychological testing, the Veteran provided a list of symptoms,         in part stating that his memory was not as good as it used to be. It was noted that  the Veteran enjoyed good relationships with his family, had friends, and led an active social life. He was active in his church and was generally satisfied with his life. Based on a clinical diagnostic PTSD scale through the MMPI-II, the Veteran did not meet the criteria for a formal diagnosis of PTSD as he presented with only  4 out of 17 symptoms of PTSD, all of which were mild. By this testing procedure, he had no impaired social or industrial functioning. In the testing psychologist's professional opinion, the Veteran did not have a mental disorder and had functioned well his whole life. 

When the June 2005 VA psychiatric review reconsidered the Veteran's mental health profile inclusive of the new psychological test results, he revised the diagnosis to that of anxiety disorder, not otherwise specified (NOS). A GAF was found of 60.

There are subsequent records of VA outpatient treatment. On a May 2006 psychological evaluation, the Veteran was well-groomed, well-oriented, and with normal speech. Mood was anxious, with congruent affect. Thought process was linear, though with some preservation noted. Content was focused on PTSD symptoms including anxiety. Judgment and insight were within normal limits.       The Veteran reported ongoing avoidance of crowds, anxiety and other symptoms which began following his combat campaigns in World War II. Later treatment sessions indicate similar findings. 

Through November 2009 correspondence, the Veteran requested a rating higher than 30 percent for GAD. It was stated that he had developed severe memory loss, medically associated with dementia, and as a result was socially withdrawn and uncomfortable even in group family settings. Further stated was that he had neglected personal hygiene as well as daily activities and routines he used to perform, and exhibited mood swings at the slightest hint of criticism and had been told he engaged in obsessive rituals. He had also been told that he constantly repeated questions and statements he had made only moments before without recognition. 

In August 2010, the Veteran underwent VA examination, by a psychologist. It was indicated that up until recently the Veteran and his wife had continued to winter in Florida and summer in Maine. They were both receiving home health services to some degree. The Veteran's memory had been diminishing over the past five years and had diminished significantly over the past year or so. The Veteran's daughter, also present at the examination, stated that the Veteran spends a lot of time napping and sitting on the family porch enjoying the weather. While in Florida, the Veteran and his wife spent time walking and being involved with friends. The Veteran's daughter indicated that the Veteran had become more reclusive in the last year or so, and this was manifested by him stating that his stomach was bothering him and he was therefore unable to go and participate in things. As to mental health developments, the Veteran's memory was the primary difficulty with which he and his family were dealing. The Veteran's daughter also mentioned that he sometimes told her that he was reliving the war in his mind, which was a new development. 

On mental status exam, the Veteran was well-groomed and cooperative with the evaluation, but was unable to provide much information. Most of the information about his functioning came from his daughter. It was very apparent to the VA examiner that the Veteran had significant short and midterm memory loss.              He did not evidence impairment of thought or communication. He did not know       the year or the date. He was aware that he was being interviewed in Togus.               His concentration was adequate for the evaluation. His reality testing appeared intact and his judgment and insight were impaired as a consequence of memory loss. The Veteran did not display gross psychotic processes such as delusions or hallucinations. It was reported that he appeared to be more reclusive, and that his anxiety symptoms were manifested in his having increasing intrusive memories about World War II and that he was having stomach problems. The Veteran was deemed not competent to manage his own funds.

The diagnosis given was generalized anxiety disorder, with a GAF found of 50.  The VA examiner commented that the Veteran's primary mental health issue was of increasing dementia. It was hard to ascertain the exact extent to which his anxiety symptoms may or may not have changed since his last evaluation. However, his anxiety only appeared to interfere with his comfort socializing outside of the home. He did appear to be comfortable to be with family members, to go out to eat, and to attend family parties, provided he was accompanied by a family member. 

Having comprehensively reviewed the preceding findings, it is the Board's conclusion that the existing 30 percent disability rating best represents the severity of the Veteran's service-connected generalized anxiety disorder, since the          August 25, 2003 effective date that service connection was granted. The Board has given close consideration to all VA outpatient treatment records, as well as VA examination results in its review of the record. As the record portrays service-connected disability, the most pronounced manifestation of the GAD condition would appear to be the Veteran's intermittent and at times unexplained reluctance to participate in various social activities, generally with groups of people. This may indeed have been a factor in why he took some anti-anxiety medications.             Aside from this development, however, by all indication he has a relatively active social life, with he and his wife attending social functions, maintaining friendships and relationships with family members, and regularly attending church. There has been intermittent mention of possible other symptomatology on VA outpatient evaluation, such as problems sleeping and nightmares, but VA Compensation and Pension examinations have to the contrary ruled out such a problem based primarily on the Veteran's reported history. Otherwise, on both VA outpatient and Compensation and Pension exam evaluations, mood was often euthymic and normal, with congruent affect. On some occasions, the Veteran was discovered to manifest an anxious mood, but at no point has this ever been noted to approach the frequency and severity of a serious "disturbance of motivation and mood," of the type that would correspond to the next higher available rating of 50 percent under the VA rating schedule. See 38 C.F.R. § 4.130, Diagnostic Code 9440. The report  of the August 2010 VA examination does not change these findings. The Veteran was found to have developed significant short and midterm memory loss, which was his considered his primary mental health concern, not the GAD condition.        As the examination reflects, memory loss was clearly distinguishable from               the Veteran's GAD, and therefore does not provide a basis for showing worsening of service-connected disability under the rating schedule. See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is not possible to separate the effects of a service-connected disability from any nonservice-connected conditions by competent opinion, all symptoms must be attributed to the service-connected disability). See also, Howell v. Nicholson, 19 Vet. App. 535, 540 (2006). Meanwhile, the Veteran's anxiety appeared to interfere only with the ease of socializing outside of the home, and relationships with family members remained intact. Overall there was no demonstrable worsening of the underlying GAD condition.
   
Also significant in the Board's determination is the general absence of each of the designated components under Diagnostic Code 9440 for what will qualify for the next higher available 50 percent rating, including: flattened affect; speech abnormalities; frequent panic attacks; difficulty understanding complex commands; impaired judgment; disturbances of motivation and mood (apart from the difficulties previously mentioned); and difficulty in maintaining effective work and social relationships. See 38 C.F.R. § 4.130, General Rating Formula for mental disorders.

Accordingly, a 30 percent evaluation remains the best approximation of the severity of service-connected disability since the August 25, 2003 effective date of service connection.
The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. The Veteran's GAD condition also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for an increased initial rating for generalized anxiety disorder. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.             The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Petition to Reopen

In a February 1953 rating decision, the RO denied the Veteran's original claim for service connection for a heart condition. The basis for the denial was in the most recent available VA examination report which showed no heart disease found, and therefore no evidence of a disability for which service connection might be granted. The Veteran did not appeal, and the RO's decision became final on the merits.          See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

Thereafter, in a February 1968 rating decision, the RO considered again the matter of service connection for a heart condition. Notwithstanding that the RO did not directly characterize the issue as one of whether to reopen a previously denied claim, that was in effect what the RO was directly considering. It was noted on review of the record that the Veteran in 1967 had sustained a coronary occlusion with very minimal myocardial damage, and thus had presented with a post-service cardiac disorder. However, upon analysis of the service treatment history and medical evidence since that time, there was nothing to establish a probable linkage between the post-service cardiac pathology, and an incident of military service. Service records were positive for an abnormal EKG in November 1950, but an EKG the following month was normal. The existing VA examination history was also negative for any form of heart disease. Therefore the RO denied the Veteran's petition to reopen, the operative reasoning being the lack of finding of a causal nexus between cardiac disability, and his military service. The Veteran did not file a timely Notice of Disagreement (NOD) with this decision, and hence it became final and binding on the merits. 

When, as here, a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R.         § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding the claimed disability, the Board will consider the evidence of record since the February 1968 rating decision, as this constituted the last final denial of a petition to reopen the claim. See Juarez v. Peake, 21 Vet. App. 537, 542 (2008)       (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

In March 2011, the correspondence from Dr. J.P.N., treating cardiologist was associated with the claim file. The physician indicated his review of all pertinent medical records, and noted the Veteran's cardiovascular history. The physician opined that while he could not establish a cause-and-effect relationship between PTSD and the Veteran's coronary artery disease, the Veteran's clinical presentation of early atherosclerosis and review of recent medical literature would raise the possibility of such a link between the two. 

The preceding medical opinion raises the specter of an etiological connection between the Veteran's coronary artery disease, and his service-connected psychiatric disability. This is sufficient to constitute material evidence to reopen  the Veteran's claim. The report is hardly conclusive, preferring to discuss a potentiality, but a definitive opinion is not required to comprise material evidence. All that is needed is evidence presenting a reasonable possibility of substantiating an unproven element of the claim. See 38 C.F.R. § 3.156(a). By the same token,        the cardiologist's misidentification of the service-connected psychiatric disability  as PTSD, rather than generalized anxiety disorder, does not limit the value of the aforementioned medical opinion, as the report still supports a linkage between a cardiovascular disorder, and closely analogous anxiety-related symptomatology. 

Hence, on the basis of the foregoing March 2011 private cardiologist's report, there is competent evidence establishing that cardiovascular disability may be related to service-connected disability. This constitutes a viable theory of secondary service connection. See 38 C.F.R. § 3.310(a) (service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury). Therefore, the claim for service connection for a heart condition is reopened. Before the Board issues a decision on this claim, however, it must be remanded for further evidentiary development pending readjudication, as specified below. 
ORDER

An initial rating in excess of 30 percent for generalized anxiety disorder is denied.

New and material evidence having been received to reopen service connection for a heart condition, as secondary to generalized anxiety disorder, the appeal to this extent is granted. 


REMAND

The Board is remanding the claim for service connection for a heart condition for  de novo consideration on the merits, as well as additional development of the evidence. 

In his March 2011 correspondence, Dr. J.P.N., treating cardiologist indicated his review of all pertinent medical records, and noted the Veteran's cardiovascular history. In this regard, the Veteran sustained a myocardial infarction in 1967 at the age of 46. His cardiovascular risk factors prior to then were borderline hypertension and a history of smoking up to approximately age 40. There was no evidence of any established hyperlipidemia prior to that event. This placed him in a category of premature atherosclerosis. He underwent bypass surgery in 1989. 

The physician then opined that while he could not establish a cause-and-effect relationship between PTSD and the Veteran's coronary artery disease, the Veteran's clinical presentation of early atherosclerosis and review of recent medical literature would raise the possibility of such a link between the two. The physician did qualify that the Veteran smoked up to age 40 and may have had other unknown risk factors such as family history, and genetic predisposition. 

The preceding letter establishes on a limited, though not conclusive basis, a possible relationship between the Veteran's current cardiovascular conditions, and his service-connected generalized anxiety disorder (with symptomatology closely analogous to the misidentified diagnosis above of PTSD). 
The Veteran has also provided copies of abstracts of medical journal articles on the related subject of PTSD or other anxiety disorders as a cardiovascular risk factor, which may assist in the analysis of this case, even if not determinative of what precisely occurred involving the Veteran's own state of health. See generally, Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements, but in order to support medical causation must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion").

Given the foregoing, the Board finds that a VA Compensation and Pension examination is in order to more conclusively resolve whether the Veteran's cardiovascular condition is in any manner the product of service-connected psychiatric disability. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010);         38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran for a VA cardiovascular examination to ascertain the current nature and etiology of a heart condition. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially provide a diagnosis of all cardiovascular conditions which the Veteran currently manifests. The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that       the Veteran's diagnosed heart disorder(s) is/are etiologically related to his service-connected generalized anxiety disorder. The examiner should consider both initial causation of coronary artery disease by generalized anxiety disorder, and the possibility that the Veteran's heart disease has been chronically aggravated by the same. (The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression). Otherwise, then indicate whether any cardiovascular disorder is directly related to the Veteran's service.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for service connection for a heart condition, to include as secondary to service-connected generalized anxiety disorder, in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


